Citation Nr: 0023256	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel







INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  He engaged in combat with the enemy.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO) in which service connection for bilateral hearing 
loss was denied.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




The service medical records show that the veteran was engaged 
in combat with the enemy and sustained multiple shell 
fragment wounds to the arms, chest and finger.  He testified 
that he was wounded when a mortar shell landed within about 
five feet of him and that he sustained hearing loss at that 
time.  He further testified that a few days later his hearing 
returned but had gradually decreased over time.  Since the 
veteran participated in combat he is presumed to have 
sustained noise trauma during combat with the enemy.  38 
U.S.C.A. § 1154(b) West (1991).  VA examination in February 
1998 indicated that the veteran had hearing loss and the 
veteran has identified VA medical treatment in January 1998 
for hearing loss, which may relate hearing loss to service.  
This information may well ground the veteran's claim.  As 
these records are in the constructive possession of VA, the 
RO should request them.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The RO should request the veteran's 
VA outpatient treatment records 
associated with audiologic evaluation in 
January 1998 from the Salt Lake City VA 
Medical Center and any other outstanding 
VA treatment records pertaining to 
hearing loss.  Any records obtained 
should be associated with the claims 
folder.  

2.  The RO should then review the case.  
If the RO finds the claim to be well-
grounded, the RO should assist the 
veteran in developing facts pertinent to 
his claim in accordance with the duty to 
assist under 38 U.S.C.A. § 5107(a).  This 
should include an audiological evaluation 
and opinion from an audiologist, to whom 
the claims folder has been made 
available, as to the etiology of the 
veteran's hearing loss, including whether 
it as likely as not had its onset during, 
or was caused by any incident of service.  




If the benefit requested on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case.  The applicable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




